       Case 1:14-cv-01813-SHR Document 142 Filed 01/28/19 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE LIDDICK,                              :
                                  Plaintiff :    No. 1:14-CV-1813
                                            :
                    v.                      :    Judge Sylvia H. Rambo
                                            :    Chief Magistrate Judge Schwab
BRENDA TRITT, et al.,                       :
                               Defendants :      Electronically Filed Document



            BRIEF IN OPPOSITION TO “MOTION TO SECURE TIMELY

                                    SERVICE”

      I.     INTRODUCTION

      Plaintiff has filed a motion which literally requests relief that would

constitute an illegal act. He is asking counsel for the Defendants to swear that

documents he sends to the Plaintiff are attorney/client documents. To make matters

worse, the two items of mail which he is complaining about constitute “no harm,

no foul,” because the items were either moot, or concerned a motion he could not

have opposed. The motion should be dismissed.

      II.    FACTS

      As this Court is doubtless aware, due to increasing incidents of drug related

contraband and drug related illness to Staff caused by inmate mail, the Department

of Corrections (DOC) issued a new policy regarding “Inmate Mail and Incoming
                                          1
       Case 1:14-cv-01813-SHR Document 142 Filed 01/28/19 Page 2 of 6



Publications,” (DC-ADM 803), a copy of which is attached and marked Exhibit A.

The events leading to the policy are outlined on the DOC website,

https://www.cor.pa.gov .

       Plaintiff, a pro se life prisoner, filed a “motion to secure timely service,” a

motion not provided for in the Federal Rules. More importantly, the relief he seeks

asks Defendants’ counsel to falsify a Department of Corrections official document

despite instructions in two places (See Exhibit B). Plaintiff was told this by

Defendants’ counsel in an in person meeting at SCI-Frackville. He filed this

motion regardless. Finally, the mail items that he is complaining about are either

moot or motions which could not be contravened.

      III.   ARGUMENT

      This motion can be dismissed after reviewing two documents, Plaintiff’s

proposed Order (Doc 137-2) and Exhibit B to this Brief, the document which

Plaintiff would have the undersigned falsify based upon instructions set forth in

two places in the document.

      This motion would have possibly made sense if the Plaintiff had not been

told in a face to face conversation that Defendants’ counsel was not his attorney,

and so he did not have an attorney/client relationship with him. Added to this is the

fact that the documents which drew his ire are either moot, or a motion which he


                                           2
       Case 1:14-cv-01813-SHR Document 142 Filed 01/28/19 Page 3 of 6



could not possibly have contravened in good faith. The motion is pointless, and

should be dismissed out of hand.

      The proposed Order would require Defendants’ counsel to stamp documents

as “Legal mail.” This would require Defendants’ counsel to execute Exhibit B to

this Brief, the ‘Control Number Request Form.” By supplying the required

signature, Defendants’ counsel would, by means of the Verification, falsely state

that the documents he was sending were “…only essential, confidential, attorney-

client communications…” The same language is repeated below the Verification

at the section which begins with an asterisk, discussing the responsibilities of the

person signing the Verification. Documents which this Office would send to the

Plaintiff would not be “confidential,” since they would be either discovery

documents or documents which would appear on the public docket in this case.

They would not be “attorney-client communications” since I am the attorney for

the Department of Corrections, the Plaintiff’s opponent.

      This motion is made all the more baseless by the documents which seem to

be the most recent problem with this inmate, Documents 121, 125-126. As pointed

out by the Plaintiff in his motion, Documents 125-126 were the Motion in Limine

forbidding the Plaintiff from testifying or putting forth evidence of dismissed

claims (Doc 137, p. 2, Π 7). This motion was filed by the undersigned in an

abundance of caution to inform the Plaintiff that this trial should not rehash those

                                          3
       Case 1:14-cv-01813-SHR Document 142 Filed 01/28/19 Page 4 of 6



arguments which he unsuccessfully put forth in this case. He could not possibly

have opposed that motion in good faith.

      The other document (Doc 121) concerns an issue which Plaintiff refuses to

grasp, the futility of his continual reconsideration motions. Reconsideration was

denied, due to the fact that Plaintiff did not even attempt to meet the burden for

reconsideration, he simply registered his disagreement with the ruling of the Court.

All he has done is cluttered the docket with papers which do not move the case

forward.

      Based on the fact that the remedy the Plaintiff seeks is illegal, and the issues

which Plaintiff invokes are moot, Defendants respectfully request that this motion

be dismissed.

      IV.    CONCLUSION

      Based on the foregoing, Defendants request that this motion be dismissed.

                                              Respectfully submitted,

                                              JOSH SHAPIRO
                                              Attorney General

                                       By:     s/ Daniel J. Gallagher
                                              DANIEL J. GALLAGHER
Office of Attorney General                    Deputy Attorney General
Civil Litigation Section                      Attorney ID #30451
15th Floor, Strawberry Square
Harrisburg, PA 17120                          KELI M. NEARY

                                          4
      Case 1:14-cv-01813-SHR Document 142 Filed 01/28/19 Page 5 of 6



Phone: (717) 787-2944                   Chief Deputy Attorney General
Fax: (717) 772-4526                     Chief, Civil Litigation Section
dgallagher@attorneygeneral.gov

Date: January 28, 2019                  Counsel for Defendants




                                    5
       Case 1:14-cv-01813-SHR Document 142 Filed 01/28/19 Page 6 of 6



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE LIDDICK,                             :
                                 Plaintiff :    No. 1:14-CV-1813
                                           :
                    v.                     :    Judge Sylvia H. Rambo
                                           :    Chief Magistrate Judge Schwab
BRENDA TRITT, et al.,                      :
                              Defendants :      Electronically Filed Document


                         CERTIFICATE OF SERVICE
      I, Daniel J. Gallagher, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on January 28, 2019,

I caused to be served a true and correct copy of the foregoing document titled Brief

in Opposition to the following:

VIA US MAIL:
SMARTCOMMUNICATIONS/PA
DOC
Wayne Liddick, AP-3139
SCI-Frackville
P.O. BOX 33028
ST. PETERSBURG, FL 33733
Pro se Plaintiff

                                              s/ Daniel J. Gallagher ____
                                             DANIEL J. GALLAGHER
                                             Deputy Attorney General




                                         6
